Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
3.	Claims 1-12, 15, 17-21 and 29 are pending.
4.	Claims 1-12 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-21 and 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed 01/02/2020 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
5.	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites “a disease or disorder associated with CB1” and this recitation is unclear.  One of ordinary skill in the art would not know what is encompassed by being “associated” with CB1.  Cannabinoid receptor 1 is expressed mainly in the brain, lungs, liver and kidneys and it is unclear whether Applicant intends to mean disorders in CB1 expressing cells and tissues, in cells that come into contact with CB1 expressing cells and tissues or diseases and disorders caused by divergent responses thought the CB1 receptor. Correction is required. 

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 17-21 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: methods of administering the antibodies of claim 1 and methods of detecting CB1, the specification does not reasonably provide enablement for : a method of treating a disease or disorder responsive to antagonism or agonism of CB 1 receptor in a subject in need thereof, the method comprising administering to the subject an antibody or antigen binding fragment of claim 1 of claim 17; wherein the disease or disorder is selected from the group consisting of obesity, diabetes, dyslipidemia, metabolic diseases, fibrosis, non- alcoholic steatohepatitis (NASH), liver disease, primary biliary cirrhosis, renal disease, kidney fibrosis, chronic kidney disease, osteoporosis, atherosclerosis, cardiovascular disease, cancer, and inflammatory disease of claim 18;  wherein the disease or disorder is selected from the group consisting of pain, multiple sclerosis spasticity and glaucoma of claim 19; wherein the disease or disorder is selected from obesity, diabetes, dyslipidemia, metabolic diseases, fibrosis, non-alcoholic steatohepatitis (NASH), liver disease, renal disease, kidney fibrosis, chronic kidney disease of claim 29; a method for diagnosing a disease or disorder associated with CB1, the method comprising contacting a cell with an antibody or antigen binding fragment of claim 1 of claim 20; and a method for detecting CB1, comprising contacting a cell with an antibody or antigen binding fragment of claim 1 of claim 21.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	The specification is not enabled for the term “a disease or disorder responsive to antagonism or agonism of the CB1 receptor”.  This term reads on diseases and disorders that are not yet discovered to be responsive to antagonism or agonism of the CB1 receptor and disease 
	The specification discloses the antibodies of claim 1 as antagonists.  As such, these antibodies will not be useful to treat “a disease or disorder responsive to agonism of CB1 receptor”, such as pain, multiple sclerosis spasticity and glaucoma which are, as taught by the art of Pertwee et al. (PTO-892; Reference U), all diseases which would be potentially treated by an agonist antibody for the cannabinoid 1 receptor.  For this same reason, the specification is not enabled for antagonist antibodies to treat “inflammatory disease” which encompasses multiple sclerosis spacity and “fibrosis” which encompasses glaucoma.
	The methods of claims 20 and 21 are missing steps to perform the methods.  There is no detection and correlation step in claim 20 which will lead anyone to diagnosis of any disease.  There is no detection step which will lead to CB1 being detected after contact with the antibody of claim 1.  
	Claim 20 is not enabled for the diagnosis of “a disease or disorder associated with CB1”.  For the same reasons as cited supra, this recitation encompasses diseases and disorders that are not known to be associated with CB1 and diseases and disorders which are themselves as yet undiscovered.  

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

17.	Claims 1-12 and 15 appear to be in condition for allowance. 
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A message may be left on the examiner's voice mail service. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
March 27, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644